United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50635
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DANIEL PEREZ-LOPEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-2782-ALL
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Perez-Lopez was convicted of one charge of illegal

reentry into the United States and sentenced to serve 24 months

in prison and a three-year term of supervised release.       Perez-

Lopez challenges his sentence, which was the result of an upward

departure from the applicable guidelines sentencing range.        He

argues that the district court erred by not giving adequate

notice of the departure and by not giving sufficient reasons to

support its decision to depart.   We review these arguments for

plain error only due to Perez-Lopez’s failure to raise

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50635
                                -2-

appropriate objections in the district court.     See United States

v. Jones, 444 F.3d 430, 433 (5th Cir. 2006).

     There is nothing in the record to indicate that the district

court likely would have given Perez-Lopez a lesser sentence if he

had received notice of the departure.     Further, the extent of the

departure is not excessive when compared with other departures

that we have considered.   Consequently, Perez-Lopez has not shown

plain error in connection with his sentence.     See Jones, 444 F.3d

at 442-43.   The judgment of the district court is AFFIRMED.